Citation Nr: 0717011	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to January 
26, 2001, and excess of 70 percent from January 26, 2001.  

3.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In March 2005, the appeal was denied in part and remanded in 
part.  This case has since been returned to the Board for 
further appellate action.


REMAND

In addition to the service-connected PTSD, the veteran has 
schizophrenia for which service connection has been denied.  
Schizophrenia was listed on the most recent VA examination 
report as the primary Axis I diagnosis.  However, none of the 
evidence of record apportions the veteran's psychiatric 
symptomatology between the service-connected PTSD and the 
non-service-connected schizophrenia.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Therefore, the Board finds that additional 
development is required before the Board decides the initial 
evaluation issue.  

With respect to the veteran's claim for an earlier effective 
date for the grant of a TDIU, the Board finds that this issue 
is inextricably intertwined with the issue of entitlement to 
higher initial disability evaluations for the veteran's PTSD.  
Accordingly, the Board will defer its decision on the TDIU 
claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his attorney and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner. 

The examiner is asked to apportion 
specific psychiatric symptomatology 
between the service-connected PTSD and any 
non-service-connected disorder diagnosed, 
i.e., schizophrenia, personality 
disorders, or any acquired psychiatric 
disorder other than PTSD.  In addition to 
an overall GAF score, the examiner should 
also assign a GAF score for the service-
connected PTSD, independent of non-
service-connected symptomatology.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected PTSD on the veteran's 
ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
attorney should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



